Citation Nr: 0502673	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-02 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
residuals of a shell fragment wound to the lumbar spine with 
disc involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1949 to December 
1952.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 1998 decision by 
the RO which denied an increase in the 20 percent evaluation 
then assigned for the veteran's low back disability.  In 
April 2003, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal to the RO for additional development in September 
2003.  

By rating action in June 2004, the RO assigned an increased 
rating to 60 percent for the low back disability and assigned 
a total rating for compensation purposes based on individual 
unemployability (TDIU); each effective from April 4, 1997, 
the date of receipt of the veteran's claim.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is assigned the maximum schedular rating for 
intervertebral disc syndrome; he is not service connected for 
fracture of a vertebra or for disability affecting the entire 
spine so as to warrant a higher evaluation.  


CONCLUSION OF LAW

An increased schedular rating in excess of the 60 percent 
evaluation currently assigned for residuals of a shell 
fragment wound to the lumbar spine with disc involvement 
under the criteria in effect both prior to and from September 
26, 2003, is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.326, 4.3, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
including Diagnostic Codes 5293 (2004) and 5243 (effective 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the February 1998 rating decision, the January 
1999 statement of the case, the February 2003 and July 2004 
supplemental statements of the case (SSOC), The September 
2003 Board remand, and in letters sent to the veteran in May 
2002, and in April and June 2003, have provided the veteran 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Additionally, the veteran provided testimony at a 
hearing before the undersigned member of the Board at the RO 
in April 2003.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The service medical records show that the veteran sustained a 
penetrating shell fragment wound to his back at the level of 
L-1 in September 1950.  There was no nerve or artery 
involvement and a dressing was applied.  X-ray studies showed 
a 2-cm diameter foreign body in the soft tissue of the back 
just below the 12th rib and about one inch from the spine.  
There were no neurological or bone abnormalities.  His 
hospital stay was uneventful and he was returned to full duty 
without limitation on October 9, 1950.  

No pertinent complaints or abnormalities referable to the 
shell fragment wound or spine were noted on the veteran's 
separation examination in December 1952, and his spine and 
musculoskeletal system was normal on examination.  

When examined by VA in May 1953, the veteran complained of 
sharp pain in the small of his back, mostly during the 
morning or when doing heavy lifting.  He said his sleep and 
appetite were good.  On examination, there was a 1/2-inch 
diameter scar on the left lumbar area, but no evidence of any 
tenderness.  X-ray studies showed a piece of shrapnel to the 
left of L-1 level with fusion of the bodies of L-1 and L-2, 
apparently due to post-infection.  There was complete 
destruction of the disc, but no evidence of active infection.  
The remaining lumbar vertebrae appeared normal.  The bones of 
the pelvis and dorsal vertebrae appeared normal, and no 
neurological abnormalities were noted.  The diagnosis 
included residuals of a shell fragment wound to the back with 
retained foreign body and pain on bending to the left.  

By rating action in July 1953, service connection was 
established for residuals of a shell fragment wound to the 
lumbar spine with disc involvement, and a 20 percent 
evaluation was assigned, effective from December 12, 1952, 
the day following the veteran's discharge from service.  The 
20 percent evaluation was in effect when the veteran sought 
an increased rating in February 1997.  

The veteran was examined by VA on several occasions during 
the pendency of this appeal, including most recently in May 
2004.  For some of the earlier examinations, the claims file 
was not made available to the examiners nor did the findings 
provide sufficiently detailed findings responsive to the 
rating criteria.  Therefore, the Board remanded the appeal to 
the RO for a more complete examination in September 2003.  

The clinical findings on the earlier examinations showed good 
strength with no evidence of muscle wasting or atrophy.  
Straight leg raising was negative and sensation ranged from 
intact to diminished.  Overall, the reports showed a steady 
decline in the veteran's range of motion from the initial 
examination in June 1997 to the February 2003 examination (an 
August 2003 general examination did not include any specific 
range of motion findings).  In June 1997, extension was to 35 
degrees with flexion to 60 degrees; in February 1999, range 
of motion included 30 degrees of flexion, 30 degrees of 
hyperextension, 20 degrees of lateral deviation  bilaterally, 
and rotation to 30 degrees bilaterally, with movement in the 
extremes accompanied by discomfort. 

During a June 2002 VA orthopedic examination, no claims 
folder was available for the examiner to review.  The veteran 
complained of back pain.  A TENS unit was no help.  Pain was 
unbearable and radiated down both knees to the knees.  His 
tailbone was numb, and he had weakness in lower extremities.  
He used a walker.  There was a 3 centimeter linear scar in 
the midline of the lumbar spine; it was not sensitive.  There 
was decreased lordosis.  Range of motion of the lumbar spine 
included left lateral flexion to 6 degrees, right lateral 
flexion 8 degrees, extension was to 0 degrees and flexion was 
to 58 degrees.  Rotation was to 30 degrees bilaterally.

The evidentiary record also includes numerous VA outpatient 
records showing treatment for various maladies, including 
back problems, from 1995 to 2004.  On several occasions, the 
veteran was seen for chronic lumbosacral pain and pain 
medications were prescribed.  The records do not include any 
additional information or findings which would supplement 
findings noted in the various VA examination reports.   

During the February 2003 VA orthopedic examination, extension 
of the lumbar spine was to seven degrees with flexion to 60 
degrees.  Deep tendon reflexes were unobtainable in both 
lower extremities.  

On VA neurological examination in May 2004, the examiner 
indicated that the claims file was reviewed and she included 
a detailed description of the veteran's service injury and 
his current back problems.  The veteran described his back 
pain as constant and rated it as an 8 on a scale of 0-10, but 
said that it was somewhat relieved with medications which he 
took daily.  He said that he was able to walk about 50 feet 
with the aid of a cane before sitting to rest.  The examiner 
noted that he also had severe chronic obstructive pulmonary 
disease (COPD) and podiatric problems, and that it was 
unclear to what extent these other problems impaired or 
limited ambulation.  

On examination, there was no sensory loss to pin prick, but 
there was give way weakness at hip flexion, anterior tibialis 
and extensor hallucis longus, and gastrocnemius.  There were 
trace reflexes at the brachiordialis and knees, and absent at 
the ankles.  The neurologist indicated that the veteran's 
problems were mostly musculoskeletal.  In an addendum, the 
neurologist indicated that a CT scan showed severe 
degenerative disc disease at all lumbar levels with moderate 
central canal narrowing and bilateral neural foraminal 
narrowing at L4-5, and some narrowing at L2.  The impression 
was lumbar spinal stenosis.  

On VA orthopedic examination in May 2004, the examiner 
indicated that he had reviewed the claims file and included a 
detailed history of the veteran's back injury, treatments, 
and current problems.  On examination, his pelvis was 
reasonably level.  There was marked limitation of lumbar 
motion with forward flexion to 25 degrees, extension just 
barely beyond zero degrees, and lateral bending to 5 degrees.  
There was deformity of the spine with the lumbar and thoracic 
segment relatively poker straight except for an obvious right 
thoracic lumbar convex curve.  Reflexes were trace, 
bilaterally in the knees and ankles.  Straight leg raising 
was positive at 50 degrees on the right, and at 65 to 70 
degrees on the left in the seated and supine positions.  The 
veteran walked with a definite list to the right side.  There 
was a well-healed, non tender, 1/2-inch circular scar on the 
left paraspinal area about 2-inches from the spinus processes 
of T12-L1.  The diagnoses included traumatic fusion of L1-2, 
secondary to shell fragment wound with retained foreign body 
in the lateral aspect of L1-2 at the pre-existing disc space 
area; significant degenerative/post-traumatic degenerative 
disc disease at all of the other levels of the lumbar spine 
associated with significant facet arthropathy, and symptoms 
consistent with spinal/foraminal stenosis.  

Law & Regulations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Analysis

The veteran's residuals of a shell fragment wound to the 
lumbar spine with disc involvement is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities.  During the pendency of this appeal, the 
criteria for evaluating a back disability were revised, 
effective September 23, 2002, and again, effective September 
26, 2003.  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In deciding such cases, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
If the revised version is more favorable, it can not be 
applied any earlier than the effective date of the change, 
and VA must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  38 
U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  Here, 
both the earlier and the revised criteria were appropriately 
considered by the RO in evaluating the veteran's service-
connected disability.  

Under the revised criteria, a 100 percent rating is assigned 
for spinal pathology with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
with unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 

Under the old criteria, a 100 percent rating is assigned for 
spinal pathology resulting in an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 30, 2002).

In the instant case, the veteran is already assigned the 
maximum schedular rating for intervertebral disc syndrome 
under either the old or the revised rating criteria.  A 100 
percent schedular rating would require actual or functional 
disability equivalent to complete bony fixation of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) as provided for by Diagnostic 
Code 5286.  A higher rating of 100 percent could also be 
assigned with disability equivalent to residuals of fracture 
of a vertebra with cord involvement, bedridden, or requiring 
long leg braces as provided for by Diagnostic Code 5285.  

As to Diagnostic Code 5286, the undersigned notes that this 
code is provided for a disability of the entire spine for 
which the veteran is not service connected.  As to Diagnostic 
Code 5285, the veteran is not service connected for a 
fractured vertebra, and assignment of a rating under this 
code would not be appropriate.  It is equally clear that even 
if this code were considered, the actual or functional loss 
would not be equivalent to a disability requiring the veteran 
to be bedridden and to wear long leg braces.  The veteran 
does not contend that he is bedridden or that he is required 
to wear long leg braces, nor are these findings demonstrated 
on examination.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's intervertebral disc syndrome, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 and 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
when a disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not required.  See Spencer v. West, 13 Vet. 
App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Additionally, the Board notes that the medical evidence 
reflects that the veteran has not had any prolonged 
hospitalization or undergone any operation for his low back 
disability nor is there evidence that the disability is such 
as to render impractical the application of the regular 
schedular standards.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Lastly, the Board notes that shell fragment scar was not 
found to be tender or painful on any of the examinations 
during the pendency of this appeal.  Thus, a separate rating 
for a painful scar is not warranted.  




ORDER

An evaluation in excess of 60 percent for residuals of a 
shell fragment wound to the lumbar spine with disc 
involvement is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


